Citation Nr: 1227636	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  08-12 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a higher initial rating for service-connected moderate degenerative arthritis and degenerative disc disease with disc herniation, evaluated as 10 percent disabling beginning June 3, 2007; 100 percent disabling beginning January 21, 2010; and 20 percent disabling beginning June 1, 2010.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel  




INTRODUCTION

The Veteran had active service from December 1998 to November 2003.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Detroit, Michigan.                  

In the September 2007 rating decision, the RO granted service connection for moderate degenerative arthritis and degenerative disc disease with disc herniation, and assigned a 10 percent disability rating, effective from June 3, 2007 (the date of the Veteran's original claim).  The Veteran disagreed with the rating assigned to his service-connected low back disability in November 2007.  See Fenderson v. West, 12 Vet. App. 119 (1999).  A statement of the case was issued in March 2008, and the Veteran filed a timely substantive appeal (VA Form 9) in April 2008.  

By a March 2010 rating action, the RO determined that the Veteran was entitled to a temporary 100 percent evaluation under 38 C.F.R. § 4.30 for convalescence following surgery of the lumbosacral spine, from January 21, 2010 to February 28, 2010.  The RO further noted that from March 1, 2010, the Veteran's 10 percent rating for his service-connected low back disability would be reinstated.

In April 2010, May 2011, and September 2011 rating actions, the RO granted extensions of the Veteran's temporary 100 percent evaluation ultimately through May 31, 2010, followed by the reinstatement of the 10 percent rating (effective June 1, 2010) for his low back disability.

By an April 2012 rating action, the RO increased the disability rating for the Veteran's service-connected low back disability from 10 percent to 20 percent disabling, effective from June 1, 2010.  Because the RO assigned a "staged" rating to the Veteran's service- connected low back disability, the Board has characterized the issue on appeal as styled on the first page of this decision.  See Fenderson, supra.  

FINDINGS OF FACT

1.  From June 3, 2007 to January 20, 2010, the Veteran's service-connected low back disability, characterized as moderate degenerative arthritis and degenerative disc disease with disc herniation, was manifested by pain and some limitation of motion; it was not productive of limitation of flexion of the thoracolumbar spine to 60 degrees or less; a combined range of motion of the thoracolumbar spine to 120 degrees or less; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; incapacitating episodes of back symptoms necessitating bed rest prescribed by a physician; or any additional neurological deficit (other than complaints of lumbar radiculopathy, which were a part of the service-connected low back disability, and radiculopathy of the left lower extremity, rated 10 percent from October 7, 2009), including but not limited to bowel and bladder impairment.

2.  For the period of time from January 21, 2010 to May 31, 2010, the Veteran was in receipt of a 100 percent rating, the schedular maximum for his low back disability.  

3.  From June 1, 2010 to the present, the Veteran's service-connected low back disability, characterized as moderate degenerative arthritis and degenerative disc disease with disc herniation, has been manifested by pain and limitation of motion; it is not shown to be productive of limitation of forward flexion of the thoracolumbar spine to 30 degrees or less; the Veteran does not have ankylosis in the thoracolumbar spine; although the Veteran's low back disability has been manifested by incapacitating episodes or symptoms necessitating bed rest prescribed by a physician, the duration has been for less than one week; at no time has the Veteran's low back disability been manifested by additional neurological impairment (aside from radiculopathy of the left lower extremity, rated 10 percent), including but not limited to bowel and bladder impairment.




CONCLUSION OF LAW

The criteria for a higher initial rating for service-connected moderate degenerative arthritis and degenerative disc disease with disc herniation, evaluated as 10 percent disabling beginning June 3, 2007; 100 percent disabling beginning January 21, 2010; and 20 percent disabling beginning June 1, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA enhanced VA's duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA also redefined the obligations of VA with respect to the duty to assist the veteran with the claim.  Id.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the letters dated in June 2007 and April 2008 that were sent to the Veteran adequately apprised him of the information and evidence needed to substantiate the claim.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, on March 3, 2006, the United States Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

The Board finds that VA has met these duties with regard to the claim adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in June 2007 and April 2008 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claim, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the aforementioned letters also informed the Veteran about how VA determines effective dates and disability ratings, as required by Dingess.    

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  Written notice was provided in June 2007, prior to the appealed from rating decision, along with the subsequent notice provided in April 2008, after the decision that is the subject of this appeal.  With respect to any timing deficiency, the Board notes that the case was subsequently readjudicated in July 2009 and April 2012  supplemental statements of the case (SSOCs) and, as such, the Veteran has not been prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).

During the pendency of this appeal, the Court issued a decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which pertains to a greater degree of specificity with respect to notice of the criteria necessary for an increased rating.  However, this decision was recently vacated by the United States Court of Appeals for the Federal Circuit (Federal Circuit).  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Also, since the claim on appeal is a downstream issue from that of service connection, Vazquez notice was never required.  See VAOPGCPREC 8- 2003 (Dec. 22, 2003).  The Board finds that the June 2007 and April 2008 letters substantially satisfy the current notification requirements for the claim on appeal.  As the Veteran has not indicated any prejudice caused by a content error and no such error is apparent, the Board finds no basis for finding prejudice against the Veteran's appeal of the issue adjudicated in this decision.  Shinseki v. Sanders, 129, S. Ct. 1696 (2009) regarding the rule of prejudicial error.

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claim by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence, and the Veteran received VA examinations in August 2007, February 2010, and March 2012, which were thorough in nature and adequate for the purposes of deciding this claim.  The aforementioned VA examinations revealed findings that are adequate for rating the Veteran's low back disability.  Thus, the Board finds that the medical evidence of record is sufficient to resolve this appeal; VA has no further duty to provide an examination or medical opinion.  38 C.F.R. §§ 3.326, 3.327.

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard, supra. 


II.  Factual Background

In June 2007, the Veteran filed a claim of entitlement to service connection for a low back disability.  At that time, he stated that he had injured his back during service and subsequently developed a low back disability.    

In support of his claim, the Veteran submitted a private medical statement from a chiropractor, dated in June 2007.  In the statement, the chiropractor indicated that he had seen the Veteran in December 2006 for discogenic pain at L5-S1 without radiculitis.   

In August 2007, the Veteran underwent a VA examination.  At that time, the examiner stated that he had reviewed the Veteran's claims file.  During service, the Veteran's Military Occupational Specialty (MOS) was as a fireman.  According to the Veteran, on one occasion, he injured his back when he stepped out of a truck and fell five to six feet to the ground.  On another occasion, he injured his back while playing basketball.  After his discharge, he experienced recurrent back pain.  In December 2006, he was lifting an object when he developed severe low back pain with radiation into his legs.  He was treated with medication, restrictions, and physical therapy.  At present, the Veteran had chronic low back pain.  He rated the pain a 3/10.  However, prolonged standing and lifting any amount over five pounds aggravated the pain and it would increase to a 7/10 or 8/10.  The pain improved with rest, sitting, and taking pain medications.  The Veteran denied any bowel or bladder symptoms.  He noted that he had a history of radiation of pain with episodic numbness and tingling in the bilateral lower extremities, right worse than left.  There was no history of flare-ups or of acute episodes of incapacitating low back pain in the last 12 months.  Repetitive motion increased the pain.  The Veteran did not wear a brace.  According to the Veteran, he was able to do all activities of daily living, including eating, grooming, bathing, toileting, and dressing.  He was able to perform his usual occupation without restrictions.  The Veteran also drove without restrictions.  In regard to recreational activities, the Veteran exercised on a regular basis, including walking on a treadmill and doing strength training with weights.  However, the Veteran felt that he had to restrict his weight lifting due to low back pain.       

Upon physical examination of the lumbosacral spine, there was diffuse paraspinal spasm and tenderness.  In regard to range of motion, flexion was to 90 degrees; extension was to 30 degrees; lateral flexion was to 26 degrees, bilaterally; and rotation was to 28 degrees, bilaterally.  With repetitive movement against resistance, flexion decreased minimally to 80 degrees; extension decreased to 25 degrees; lateral bending became restricted to 26 degrees; and rotation decreased to 27 degrees.  There was pain with range of motion.  The Veteran's gait was within normal limits.  Heel and toe walking, and squatting and ascending, were within normal limits.  Deep tendon reflexes were +2 and symmetric in bilateral patellar and Achilles reflexes.  There was no evidence of muscle atrophy noted in the lower extremities.  Extensor hallices longus strength was intact, bilaterally.  Sensation was intact to light touch and pinprick in bilateral lower extremities.  There was positive straight leg rising at 50 degrees on the right, and questionable positive straight leg rising at 70 degrees on the left.  Rectal examination showed rectal tone to be normal.  A magnetic resonance imaging (MRI) of the lumbar spine, taken in August 2007, was reported to show moderate degenerative joint disease and degenerative disc disease; moderate degree of central disc bulging, with 5 millimeter (mm) herniation at L3-4 and thecal sac effacement; and moderate disc bulging at L4-5 and minimal disc bulging between L5 and transitional segment.  

Following the physical examination and a review of the MRI, the examiner diagnosed the Veteran with moderate degenerative arthritis and degenerative disc disease with disc herniation, thecal sac effacement, and lumbar radiculopathy.  The examiner stated that there was no additional limitation of motion due to pain, fatigue, weakness, or lack of coordination on repetitive use of the lumbar spine.  The examiner also reported that there was no impairment of daily occupational activities due to the Veteran's low back disability.      

In a September 2007 rating action, the RO granted service connection for moderate degenerative arthritis and degenerative disc disease with disc herniation with complaints of lumbar radiculopathy.  At that time, the RO assigned a 10 percent disability rating under Diagnostic Code 5243 for the Veteran's service-connected low back disability, effective from June 3, 2007.   

Private medical records show that in January 2009, March 2009, and April 2009, the Veteran underwent nerve blocks in order to control his low back pain.  In a January 2009 physical examination, the Veteran had normal motor strength and normal sensation.  Deep tendon reflexes were within normal limits.  Knee jerk, ankle jerk, and straight leg raising tests were negative, bilaterally.  The Patrick test was negative, bilaterally

In October 2009, the Veteran filed a claim of entitlement to service connection for a left leg condition, as secondary to the service-connected low back disability.  Specifically, the Veteran stated that due to a herniated disc, he had left leg radiculopathy.    

Private medical records reflect that on January 21, 2010, the Veteran underwent a laminectomy, medial facetectomy, and foraminotomy with discectomy at L5-S1.  At that time, a MRI scan revealed a very large herniated disk at the L5-S1 level on the left.  The Veteran's pre- and post-operative diagnosis was herniated disk at L5-S1.  It was noted that the Veteran should not return to work until March 22, 2010.    

In February 2010, the Veteran underwent a VA examination.  At that time, he stated that beginning in approximately 2007 to 2008, he developed numbness and tingling in his left leg.  He noted that he worked as a fire fighter.  Upon physical examination, the sensory function on the right side was reported to be normal.  In regard to the left side, the straight leg and Lasaque's tests were positive at 50 degrees.  Electrodiagnostic testing showed chronic left L5-S1 radiculopathy without ongoing motor denervation.  There was no evidence of a peripheral neuropathy.  The diagnosis was left lower extremity radiculopathy.  The examiner opined that the Veteran's left leg radiculopathy was at least as likely as not related to the service-connected low back disability.  

In a March 2010 rating action, the RO granted service connection for left lower extremity radiculopathy as secondary to the service-connected low back disability.  At that time, the RO assigned a 10 percent disability rating for the service-connected left leg radiculopathy, effective from October 7, 2009.  In that same rating action, the RO determined that the Veteran was entitled to a temporary 100 percent evaluation under 38 C.F.R. § 4.30 for convalescence following surgery of the lumbosacral spine, from January 21, 2010 to February 28, 2010.  The RO further noted that from March 1, 2010, the Veteran's 10 percent rating for his service-connected low back disability would be reinstated.

In April 2010, May 2011, and September 2011 rating actions, the RO granted extensions of the Veteran's temporary 100 percent evaluation ultimately through May 31, 2010, followed by the reinstatement of the 10 percent rating (effective June 1, 2010) for his low back disability.  In this regard, the Veteran submitted evidence showing that the date that he was allowed to return to work was repeatedly extended.  Ultimately, the Veteran did not return to work until May 10, 2010.    

In February 2012, the RO received a letter from the Michigan Air National Guard, dated in October 2011.  In the letter, an associate health technician informed the Veteran that he had been found to be medically disqualified from worldwide duty and was no longer authorized to perform any further military duties.  In an attached medical summary, it was noted that the Veteran had low back pain emanating from herniated discs.  He had undergone a surgical attempt to correct that defect, but had two remaining disc herniations and persistent symptoms of pain.  According to the Veteran's treating physician, the Veteran's condition was consistent with a post-laminectomy syndrome that could require future surgeries.  The treating physician opined that the Veteran's symptoms were exacerbated by the requirements of military duty and that the Veteran would benefit from a relatively sedentary-type of life style.  

A VA examination was conducted in April 2011.  At that time, the examiner stated that he had reviewed the Veteran's claims folder.  The Veteran stated that for the past five to 10 years, he had worked as a fire inspector.  Following the physical examination, the examiner diagnosed the Veteran with post surgical laminectomy at L5-S1.  Due to the Veteran's low back disability, he had been assigned different duties at his employment.  In regard to the effects of the Veteran's low back disability on his occupational activities, the examiner stated that the Veteran had decreased mobility, pain, and problems lifting and carrying.  In regard to the impact of the Veteran's low back disability on his usual daily activities, the Veteran indicated that he limited his physical activities to cooking.  He noted that he could drive a car.        

After the Veteran's April 2011 VA examination, the RO determined that the examination was inadequate because the examiner did not provide range of motion limitation test results.  Thus, in March 2012, another VA examination was conducted.  The examiner was the same examiner from the April 2011 VA examination.  Upon physical examination of the Veteran's lumbosacral spine, in regard to range of motion, flexion was to 45 degrees; extension was to 20 degrees; lateral flexion was to 20 degrees, bilaterally; and rotation was to 20 degrees, bilaterally.  There was pain with range of motion.  Following repetitive-use testing with three repetitions, the aforementioned range of motion measurements remained the same.  However, the examiner stated that the Veteran had additional limitation of range of motion and functional loss of the thoracolumbar spine in the form of less movement than normal, more movement than normal, weakened movement, pain on movement, and disturbance of locomotion.  The Veteran did not have tenderness or pain to palpation of the lumbar spine.  He did have guarding and/or muscle spasm.  However, they did not result in abnormal gait or spinal contour.   There was no muscle atrophy and muscle strength was normal.  Reflexes of the knees and ankles were 2+, bilaterally.  The sensory examination was normal.  Straight leg test was negative, bilaterally.  The Veteran did not have any radicular pain or any other neurologic abnormalities such as bowel or bladder problems.  The examiner noted that the Veteran had intervertebral disc syndrome.  According to the examiner, the Veteran had experienced incapacitating episodes of intervertebral disc syndrome necessitating bed rest prescribed by a physician in the past 12 months; the total duration of the incapacitating episodes was less than one week.  The Veteran did not use any assistive devices.  The diagnosis was arthritis of the lumbar spine.  In response to the question of whether the Veteran's thoracolumbar spine disability had an impact on his ability to work, the examiner responded "yes."  The examiner noted that the Veteran had been recently medically discharged from the Air National Guard due to his low back disability.  In addition, the Veteran's low back pain with decreased range of motion impaired him from excessive physical activity.         

By an April 2012 rating action, the RO increased the disability rating for the Veteran's service-connected moderate degenerative arthritis and degenerative disc disease with disc herniation, from 10 percent to 20 percent disabling, effective from June 1, 2010.  


III. Analysis

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule) codified in 38 C.F.R. Part 4 (2011), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011). Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with the impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

As the Veteran has taken issue with the initial rating assigned following the grant of service connection, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson, supra. Thus, the Board must evaluate the relevant evidence since June 3, 2007.  

The current claim on appeal was received in June 2007.  Effective on September 26, 2003, disabilities of the spine have been rated under a General Rating Formula for Diseases and Injuries of the Spine.  Under this revised or current criteria for rating spinal disabilities, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine. 68 Fed. Reg. 51454, 51456-58 (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243).

The Board additionally comments that Note (1) accompanying the General Rating Formula for Diseases and Injuries of the Spine, calls for evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Note (2) indicates that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (5) reflects that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Disease and Injuries of the Spine (effective from September 26, 2003).

As for intervertebral disc syndrome under the current criteria, Note (6) calls for evaluation of this disability either under the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in a higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Note (6) (2011).  Under the latter criteria, a Veteran with intervertebral disc syndrome who experiences incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months will receive a 20 percent evaluation; a Veteran who has such episodes with a total duration of at least 4 weeks but less than 6 weeks during the past 12 months will receive a 40 percent evaluation; and a Veteran who has such episodes with a total duration of at least 6 weeks during the past 12 months will garner a 60 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  In addition, the regulation defines an "incapacitating episode" under Diagnostic Code 5243 as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2011).

Traumatic or degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a , Diagnostic Codes 5003, 5010.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Veteran's service-connected low back disability has been evaluated under Diagnostic Code 5243 as 10 percent disabling beginning June 3, 2007; 100 percent disabling beginning January 21, 2010; and 20 percent disabling beginning June 1, 2010, pursuant to Fenderson, supra.  The Veteran claims that he is entitled to initial ratings in excess of those already assigned.    

Rating in Excess of 10 Percent from June 3, 2007 to January 20, 2010

In applying the criteria to the medical evidence of record, the Board finds that an initial or staged rating in excess of 10 percent for the service-connected low back disability is not warranted from June 3, 2007 to January 20, 2010.  In this regard, under the General Criteria for Rating Back Disabilities, in order to receive the next highest rating of 20 percent, the Veteran must demonstrate that forward flexion of the thoracolumbar spine is greater that 30 degrees but not greater than 60 degrees; or, alternatively, that his combined range of motion for the thoracolumbar spine is not greater than 120 degrees; or, lastly, that there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Upon a review of the medical evidence from the period of time from June 3, 2007 to January 20, 2010, the Board recognizes that in the August 2007 VA examination report, it was noted that examination of the Veteran's lumbosacral spine showed diffuse paraspinal spasm and tenderness.  However, the Veteran's gait was within normal limits and there was no evidence of an abnormal spinal contour.  Thus, although spasm was noted, there was no evidence showing that such spasm resulted in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.         

The Board further observes that the degree of limitation of motion that has been reported during the aforementioned period of time falls far short of what is required for a 20 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5242-43.  In the August 2007 VA examination report, flexion was to 90 degrees and the combined range of motion was 228 degrees.  In this regard, it appears that the Veteran's 10 percent rating was partly based upon Diagnostic Code 5003 and 38 C.F.R. § 4.59, whereby a 10 percent rating is assigned if there is some limitation of motion accompanied by X-ray-confirmed arthritis even if such limitation of motion is noncompensable.

The Board also notes that even when considering DeLuca factors such as painful motion, as indicated in the August 2007 VA examination, the Board determines that the Veteran's level of disability during the period of time from June 3, 2007 to January 20, 2010, more nearly approximates the 10 percent rating criteria contained in Diagnostic Code 5243 (intervertebral disc syndrome) rather than the next higher rating of 20 percent.  In the August 2007 VA examination report, although the examiner noted a decrease in the range of motion of the Veteran's lumbar spine with repetitive movement, flexion only decreased to 80 degrees.  In addition, the combined range of motion following repetitive movement only decreased to 211 degrees.  Moreover, the examiner reported that there was no evidence of weakness, fatigue, or lack of coordination with range of motion.  As such, a higher rating under 38 C.F.R. §§ 4.40 , 4.45, or the holding in DeLuca, supra, is not warranted.

The Board further observes that the medical evidence does not show incapacitating episodes of intervertebral disc syndrome or other low back symptoms during the period of time from June 3, 2007 to January 20, 2010.  In the August 2007 VA examination report, the examiner specifically stated that there was no history of flare-ups or of acute episodes of incapacitating low back pain in the last 12 months.  Thus, a higher initial rating under the Intervertebral Disc Formula is not warranted.  See 38 C.F.R. § 4.71a , Diagnostic Codes 5243, Note 6.

In regard to objective neurological abnormalities associated with the Veteran's low back disability, the Board recognizes that the Veteran experiences pain radiating to his left lower extremity.  This symptom was separately rated in the March 2010 rating action where a separate 10 percent disability rating was granted for left lower extremity radiculopathy, effective from October 7, 2009.  Any other complaints of radiculopathy that the Veteran had prior to October 7, 2009 were a part of his service-connected moderate degenerative arthritis and degenerative disc disease with disc herniation.  In this regard, no specific neurologic abnormality was diagnosed until the February 2010 VA examination.  Thus, the 10 percent evaluation from June 3, 2007 to January 20, 2010, included the Veteran's complaints of lumbar radiculopathy.  Accordingly, no additional neurological deficit (other than complaints of lumbar radiculopathy, which were a part of the service-connected low back disability, and radiculopathy of the left lower extremity, rated 10 percent from October 7, 2009), including but not limited to bowel and bladder impairment, was shown during the aforementioned period of time.

In summation, the Board finds that from June 3, 2007 to January 20, 2010, the Veteran's service-connected low back disability was manifested by degenerative arthritis, degenerative disc disease, pain, and some limitation of motion.  However, such was consistent with the rating of 10 percent as the medical evidence did not show that it was productive of limitation of flexion of the thoracolumbar spine to 60 degrees or less; a combined range of motion of the thoracolumbar spine to 120 degrees or less; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  There was no indication of incapacitating episodes of back symptoms necessitating bed rest prescribed by a physician or any additional neurological deficit (aside from complaints of lumbar radiculopathy, which were a part of the service-connected low back disability, and radiculopathy of the left lower extremity, rated 10 percent from October 7, 2009), including but not limited to bowel and bladder impairment.

In light of the above, the Board finds that there is a preponderance of evidence against the claim for an initial rating in excess of 10 percent for moderate degenerative arthritis and degenerative disc disease with disc herniation from June 3, 2007 to January 20, 2010.  As there is a preponderance of evidence against this aspect of the claim, the benefit of the doubt doctrine does not apply and the aforementioned claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Period of Time from January 21, 2010 to May 31, 2010 

As the Veteran has been assigned the maximum evaluation of 100 percent for his low back disability for the period of time from January 21, 2010 to May 31, 2010, the Board finds that he is already in receipt of the maximum benefit for this time period and further discussion is not necessary.


Rating in Excess of 20 Percent On and After June 1, 2010

In this case, the Board determines that the evidence preponderates against the Veteran's claim for an initial evaluation in excess of 20 percent for his service-connected low back disability on and after June 1, 2010.   In particular, the Board acknowledges the Veteran's complaints of chronic back pain, which the record clearly documents.  However, the Veteran's flexion range of motion (to 45 degrees in the March 2012 VA examination) does not qualify him for the next higher rating of 40 percent, which necessitates forward flexion of the thoracolumbar spine to 30 degrees or less.  Even when considering DeLuca factors such as painful motion, as reported in the March 2012 VA examination report, the Board determines that the Veteran's level of disability since June 1, 2010 more nearly approximates the 20 percent rating criteria contained in Diagnostic Code 5243 (2011) rather than the next higher rating of 40 percent.  The Board observes that in the March 2012 VA examination report, although the examiner noted that the Veteran had functional loss and additional limitation of range of motion of the lumbar spine following repetitive testing, the Veteran's range of motion measurements remained the same when compared to his measurements prior to repetitive testing.  In addition, the combined range of motion of the thoracolumbar spine at the time of the March 2012 VA examination was 145 degrees.  Furthermore, although there was guarding and/or muscle spasm, they were not severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The record additionally does not indicate that the Veteran has favorable or unfavorable ankylosis of the lumbar spine, as would be required for increased ratings of 40 percent to 100 percent.  

In regard to rating the Veteran's service-connected low back disability under the Formula for Incapacitating Episodes, the Board recognizes that in the March 2012 VA examination report, the examiner noted that the Veteran's low back disability had been manifested by incapacitating episodes or symptoms necessitating bed rest prescribed by a physician.  However, the examiner stated that such episodes were less than one week in duration.  That period of time only equates to a 10 percent rating.  Thus, an increased rating for the low back disability is not warranted under the Formula for Incapacitating Episodes.  

In regard to objective neurological abnormalities associated with the Veteran's low back disability, the Board recognizes that the Veteran experiences pain radiating to his left leg.  As previously stated, this symptom has been separately rated in the March 2010 rating action where a separate 10 percent disability rating was granted for left lower extremity radiculopathy, effective from October 7, 2009.  Aside from the radiculopathy of the left lower extremity, the medical evidence does not show additional neurologic impairment on and after June 1, 2010, including but not limited to bowel and bladder impairment.

In summation, the Board finds that on and after June 1, 2010, the Veteran's service-connected moderate degenerative arthritis and degenerative disc disease with disc herniation has been manifested by pain and limitation of motion.  However, it has

not shown to be productive of limitation of forward flexion of the thoracolumbar spine to 30 degrees or less.  The Veteran does not have ankylosis in the thoracolumbar spine.  In addition, although the Veteran's low back disability has been manifested by incapacitating episodes or symptoms necessitating bed rest prescribed by a physician, the duration has only been for less than one week.  Moreover, the medical evidence does not show additional neurological impairment (aside from radiculopathy of the left lower extremity, rated 10 percent), including but not limited to bowel and bladder impairment.

In view of the foregoing, the Board finds that there is a preponderance of evidence against a rating in excess of 20 percent for moderate degenerative arthritis and degenerative disc disease with disc herniation on and after June 1, 2010.  As the preponderance of the evidence is against this aspect of the claim, the benefit of the doubt doctrine does not apply and the aforementioned claim must be denied.  38 U.S.C.A. § 5107(b); Oritiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 49 (1990).


IV. Extraschedular Rating

According to VA regulations, an extraschedular disability rating is warranted when a case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Board recognizes that the Veteran has reported problems with employment due to his service-connected low back disability.  In this regard, it appears that the Veteran has changed his work duties over the course of the appeal from a fireman to a fire inspector.  In addition, he was medically discharged from the Air National Guard due to his low back disability.  However, the record reflects that the Veteran has not required frequent hospitalizations for his low back disability.  Moreover, there is no indication in the record that the low back disability markedly interferes with his employment or daily activities, beyond what is contemplated in the rating schedule. The Board recognizes that in the April 2011 VA examination report, the examiner stated that the Veteran's low back disability impacted his usual occupation in that he had decreased mobility, pain, and problems lifting and carrying.  However, the Veteran remains employed and a change of duties does not reflect marked interference with employment.  The Board observes that the manifestations of the Veteran's low back disability are consistent with those contemplated by the schedular criteria.  In short, the rating criteria contemplate not only the symptoms but the severity of this disability.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.








ORDER

A higher initial rating for service-connected moderate degenerative arthritis and degenerative disc disease with disc herniation, evaluated as 10 percent disabling beginning June 3, 2007; 100 percent disabling beginning January 21, 2010; and 20 percent disabling beginning June 1, 2010, is denied.










____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


